On Motion to Enforce Mandate

PER CURIAM.
We grant the motion to enforce this Court’s mandate in King v. King, 734 So.2d 470 (Fla. 3d DCA 1999). The trial court is instructed to enter an order directing that the husband’s child support obligation will be $1,297 per month, retroactive to May 5, 1997. Further, pursuant to the reservation of jurisdiction contained in paragraph 7 of the report of General Master dated November 30,1998, the Gen*780eral Master is to recalculate the arrearage amounts.
Motion granted.